 



Exhibit 10.120



AGREEMENT REGARDING
PURCHASE AND REMARKETING OPTIONS
(FREMONT/BUILDING #1)
BETWEEN
LAM RESEARCH CORPORATION
(“LRC”)
AND
BNP PARIBAS LEASING CORPORATION
(“BNPPLC”)
December 21, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page 1   Additional Definitions     2      
“97-1/Default (100%)”     2       “Applicable Purchaser”     2       “BNPPLC’s
Actual Out of Pocket Costs”     2       “Break Even Price”     3       “Break
Even Price (Improvements)”     3       “Break Even Price (Land)”     3      
“Committed Price”     3       “Conditions to LRC’s Initial Remarketing Rights”  
  3       “Cutoff Date”     3       “Decision Not to Sell at a Loss”     4      
“Deemed Sale”     4       “DSD Sales Proceeds (Improvements)”     4       “DSD
Sales Proceeds (Land)”     4       “Extended Remarketing Period”     4      
“Fair Market Value”     4       “Final Sale Date”     4       “Improvements
Value Percentage”     5       “Initial Remarketing Notice”     5       “Initial
Remarketing Price”     5       “Land Value Percentage”     5       “Lease
Balance”     5       “LRC’s Extended Remarketing Right”     5       “LRC’s
Initial Remarketing Rights”     6       “Make Whole Amount”     6       “Maximum
Remarketing Obligation (Improvements)”     6       “Maximum Remarketing
Obligation (Land)”     6       “Notice of Sale”     6       “Proposed Sale”    
6       “Proposed Sale Date”     6       “Purchase Option”     6       “Put
Option”     6       “Qualified Sale”     7       “Sale Closing Documents”     7
      “Supplemental Payment”     7       “Supplemental Payment Obligation”     7
      “Valuation Procedures”     7   2   LRC’s Options and Obligations on the
Designated Sale Date     7  
 
  (A)   Purchase Option; Initial Remarketing Rights; Supplemental Payment
Obligation     7  
 
  (B)   Designation of the Purchaser     10  
 
  (C)   Delivery of Property Related Documents If BNPPLC Retains the Property  
  10  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page
 
  (D)   Security for LRC’s Purchase Option     10   3   LRC’s Rights, Options
and Obligations After the Designated Sale Date     11  
 
  (A)   LRC’s Obligation to Buy if Certain Conditions are Satisfied     11  
 
  (B)   LRC’s Extended Right to Remarket     11  
 
  (C)   Deemed Sale On the Second Anniversary of the Designated Sale Date     12
 
 
  (D)   LRC’s Right to Share in Sales Proceeds Received By BNPPLC From any
Qualified Sale     12   4   Transfers By BNPPLC After the Designated Sale Date  
  13  
 
  (A)   BNPPLC’s Right to Sell     13  
 
  (B)   Survival of LRC’s Rights and the Supplemental Payment Obligation     13
 
 
  (C)   Release and Quitclaim by LRC     13  
 
  (D)   Easements and Other Transfers in the Ordinary Course of Business     14
  5   Terms of Conveyance Upon Purchase     14  
 
  (A)   Tender of Sale Closing Documents     14  
 
  (B)   Delivery of Escrowed Proceeds     15   6   Survival and Termination of
the Rights and Obligations of LRC and BNPPLC     15  
 
  (A)   Status of this Agreement Generally     15  
 
  (B)   Automatic Termination of LRC’s Rights     15  
 
  (C)   Payment Only to BNPPLC     16  
 
  (D)   Preferences and Voidable Transfers     16  
 
  (E)   Remedies Under the Other Operative Documents     16   7   Certain
Remedies Cumulative     16   8   Attorneys’ Fees and Legal Expenses     16   9  
Recording Memorandum     17   10   Successors and Assigns     17  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

      Exhibits and Schedules
Exhibit A
  Legal Description
Exhibit B
  Valuation Procedures
Exhibit C
  Form of Deed With Limited Title Warranties
Exhibit D
  Bill of Sale and Assignment
Exhibit E
  Acknowledgment of Disclaimer of Representations and Warranties
Exhibit F
  Secretary’s Certificate
Exhibit G
  FIRPTA Statement

(iii)



--------------------------------------------------------------------------------



 



AGREEMENT REGARDING
PURCHASE AND REMARKETING OPTIONS
(FREMONT/BUILDING #1)
     This AGREEMENT REGARDING PURCHASE AND REMARKETING OPTIONS (FREMONT/BUILDING
#1) (this “Agreement”), dated as of December 21, 2007 (the “Effective Date”), is
made by and between BNP PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware
corporation, and LAM RESEARCH CORPORATION (“LRC”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Agreement, BNPPLC and LRC are
executing a Common Definitions and Provisions Agreement (Fremont/Building #1)
dated as of the Effective Date (the “Common Definitions and Provisions
Agreement”), which by this reference is incorporated into and made a part of
this Agreement for all purposes. As used in this Agreement, capitalized terms
defined in the Common Definitions and Provisions Agreement and not otherwise
defined in this Agreement are intended to have the respective meanings assigned
to them in the Common Definitions and Provisions Agreement.
     Contemporaneously with this Agreement, at the request of LRC BNPPLC is
acquiring the Land described in Exhibit A and the Improvements on the Land by
conveyance from the Prior Owner.
     Also contemporaneously with this Agreement, BNPPLC and LRC are executing a
Lease Agreement (Fremont/Building #1) dated as of the Effective Date (the
“Lease”), pursuant to which LRC is leasing from BNPPLC the Land described in
Exhibit A and all Improvements on such Land. (As used herein, “Property” means
(i) all of BNPPLC’s interests, including those conveyed to it by the Prior
Owner, in the Land and in the Improvements and in all other real and personal
property from time to time covered or to be covered by the Lease and included
within the “Property” as defined therein, and (ii) BNPPLC’s interest in any
Escrowed Proceeds yet to be applied as a Qualified Prepayment or to the cost of
repairs to or restoration of the Improvements or other property covered by the
Lease.)
     As provided in the Closing Certificate, this Agreement and the other
Operative Documents are intended to amend, restate and replace entirely LRC’s
Prior Lease.
     LRC and BNPPLC have agreed on the terms and conditions upon which LRC may
elect to purchase or arrange for the purchase of the Property or may be
obligated to purchase the Property, and by this Agreement they desire to confirm
all such terms and conditions.

 



--------------------------------------------------------------------------------



 



AGREEMENTS
1 Additional Definitions. As used in this Agreement, the following terms have
the following respective meanings:
“97-1/Default (100%)” means a Default that consists of or results from:
     (A) a failure of LRC to make any payment required by any Operative
Document, including any payment of Base Rent required by the Lease or any
Supplemental Payment required by this Agreement on the Designated Sale Date;
     (B) any Hazardous Substance Activities occurring prior to the Cutoff Date;
     (C) any failure of LRC on or prior to the Cutoff Date to insure, maintain,
operate, repair or return the Property in accordance with all terms and
conditions of the Lease;
     (D) any failure of LRC to apply insurance or condemnation proceeds received
by it with respect to the Property as required by the Lease;
     (E) any breach by LRC of subparagraphs 1(B), (D), (E) or (G) of the Closing
Certificate; or
     (F) any bankruptcy or insolvency proceeding involving LRC or any of its
Subsidiaries, as the debtor.
Except as provided in subparagraph 3(A), the characterization of any Default as
a 97-1/Default (100%) will not affect the rights or remedies available to BNPPLC
because of the Default.
“Applicable Purchaser” means (1) the third party designated by LRC to purchase
the Property at any sale arranged by LRC as provided in this Agreement, or
(2) the third party designated by BNPPLC as the purchaser at any Qualified Sale
not arranged by LRC.
“BNPPLC’s Actual Out of Pocket Costs” means the out-of-pocket costs and
expenses, if any, incurred by BNPPLC in connection with a sale of the Property
under this Agreement or in connection with the collection of payments due to it
under this Agreement (including any Breakage Costs; Attorneys’ Fees; appraisal
costs; and income, transfer, withholding or other taxes which do not constitute
Excluded Taxes; but not including Excluded Taxes or costs of removing any Lien
Removable by BNPPLC).
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 2

 



--------------------------------------------------------------------------------



 



“Break Even Price” means an amount equal to:

  •   the Lease Balance, plus     •   BNPPLC’s Actual Out of Pocket Costs.

“Break Even Price (Improvements)” means an amount equal to:

  •   the portion of the Lease Balance attributable to the Improvements (such
portion to be determined for purposes of this Agreement using an allocation of
the Lease Balance between Land and Improvements as provided in the definition of
Lease Balance in the Common Definition and Provisions Agreement, which sets
forth an agreed initial allocation based on an appraisal obtained by LRC and
provides for the allocation of Qualified Prepayments, if any, which may be
deducted in the calculation of the Lease Balance), plus     •   the product
computed by multiplying BNPPLC’s Actual Out of Pocket Costs times the
Improvements Value Percentage.

“Break Even Price (Land)” means an amount equal to:

  •   the portion of the Lease Balance attributable to the Land (such portion to
be determined for purposes of this Agreement using an allocation of the Lease
Balance between Land and Improvements as provided in the definition of Lease
Balance in the Common Definition and Provisions Agreement, which sets forth an
agreed initial allocation based on an appraisal obtained by LRC and provides for
the allocation of Qualified Prepayments, if any, which may be deducted in the
calculation of the Lease Balance), plus     •   the product computed by
multiplying BNPPLC’s Actual Out of Pocket Costs times the Land Value Percentage.

“Committed Price” has the meaning indicated in subparagraph 3(B)(3).
“Conditions to LRC’s Initial Remarketing Rights” has the meaning indicated in
subparagraph 2(A)(2)(a).
“Cutoff Date” means the later of the dates upon which (i) the Lease terminates
or LRC’s interests in the Property are sold at foreclosure as provided in
Exhibit B attached to the
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 3

 



--------------------------------------------------------------------------------



 



Lease, or (ii) LRC surrenders possession and control of the Property and ceases
to have the right to use and occupy the Land or Improvements under any of the
Operative Documents.
“Decision Not to Sell at a Loss” means a decision by BNPPLC not to sell the
Property on the Designated Sale Date to an Applicable Purchaser as provided in
subparagraph 2(A)(2), despite LRC’s satisfaction of the Conditions to LRC’s
Initial Remarketing Rights.
“Deemed Sale” has the meaning indicated in subparagraph 3(C).
“DSD Sales Proceeds (Improvements)” means that portion of any cash payment
actually received by BNPPLC on the Designated Sale Date from an Applicable
Purchaser as the purchase price for the Property which is attributable to the
Improvements. Such portion will equal the amount of any such cash payment
actually received by BNPPLC times the Improvements Value Percentage.
“DSD Sales Proceeds (Land)” means that portion of any cash payment actually
received by BNPPLC on the Designated Sale Date from an Applicable Purchaser as
the purchase price for the Property which is attributable to the Land. Such
portion will equal the amount of any such cash payment actually received by
BNPPLC times the Land Value Percentage.
“Extended Remarketing Period” means a period beginning on the Designated Sale
Date and ending on the Final Sale Date.
“Fair Market Value” has the meaning indicated in Exhibit B.
“Final Sale Date” means the earlier of:

  •   any date after the Designated Sale Date upon which BNPPLC conveys the
Property to consummate a sale of the Property to LRC because of BNPPLC’s
exercise of the Put Option as provided in subparagraph 3(A); or     •   any date
after the Designated Sale Date upon which BNPPLC conveys the Property to
consummate a Qualified Sale, or would have done so but for a material breach of
this Agreement by LRC (including any breach of its obligation to make any
Supplemental Payment required in connection with such Qualified Sale); or

 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 4

 



--------------------------------------------------------------------------------



 



  •   the second anniversary of the Designated Sale Date, which will be the date
of a Deemed Sale as provided in subparagraph 3(C) if no earlier date qualifies
as the Final Sale Date and the entire Property is not sold by BNPPLC to LRC or
an Applicable Purchaser prior to the second anniversary of the Designated Sale
Date.

“Improvements Value Percentage” means a percentage determined as follows:
     (1) Unless a different percentage is determined using the Valuation
Procedures prior to the Designated Sale Date as provided below, such percentage
will equal the quotient computed by dividing the portion of the Lease Balance
attributable to the Improvements by the total Lease Balance.
     (2) Prior to the Designated Sale Date, either party (LRC or BNPPLC) may
elect to have such percentage determined using the Valuation Procedures, subject
to the condition that the party making the election must give notice thereof to
the other party no earlier than nine months prior to, and no later than six
months prior to, the Designated Sale Date. Following such an election and the
allocation of the Property’s value between Improvements and Land using the
Valuation Procedures, the Improvements Value Percentage will equal the
percentage of the Property’s value allocated to the Improvements, rather than to
the Land, as described in Valuation Procedures.
“Initial Remarketing Notice” means a notice delivered to BNPPLC by LRC prior to
the Designated Sale Date in which LRC confirms LRC’s decision to exercise LRC’s
Initial Remarketing Rights and the amount of the Initial Remarketing Price.
“Initial Remarketing Price” means the cash price set forth in an Initial
Remarketing Notice delivered by LRC to BNPPLC as the price for which LRC has
arranged a sale of the Property on the Designated Sale Date to an Applicable
Purchaser which is not an Affiliate of LRC. Such price may be any price
negotiated by the Applicable Purchaser in good faith and on an arms length basis
with LRC.
“Land Value Percentage” means a percentage equal to the difference computed by
subtracting the Improvements Value Percentage from 100%.
“Lease Balance” means the Lease Balance (as defined in the Common Definitions
and Provisions Agreement) on the Designated Sale Date, but computed without
deduction for any Supplemental Payment or other amount paid to BNPPLC pursuant
to this Agreement on the Designated Sale Date.
“LRC’s Extended Remarketing Right” has the meaning indicated in
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 5

 



--------------------------------------------------------------------------------



 



subparagraph 3(B).
“LRC’s Initial Remarketing Rights” has the meaning indicated in subparagraph
2(A)(2).
“Make Whole Amount” means the sum of the following:
     (1) the amount (if any) by which the Lease Balance exceeds any Supplemental
Payment which was actually paid to BNPPLC on the Designated Sale Date, together
with interest on such excess computed at the Default Rate for the period
commencing on the Designated Sale Date and ending on the Final Sale Date; plus
     (2) any unpaid Base Rent or other amounts due to BNPPLC pursuant to the
other Operative Documents; plus
     (3) BNPPLC’s Actual Out of Pocket Costs; plus
     (4) the amount, but not less than zero, by which (i) all Local Impositions,
insurance premiums and other Losses of every kind suffered or incurred by BNPPLC
(whether or not reimbursed in whole or in part by another Interested Party) with
respect to the ownership, operation or maintenance of the Property during the
Extended Remarketing Period, exceeds (ii) any rents or other sums collected by
BNPPLC during such period from third parties as consideration for any lease or
other contracts made by BNPPLC that authorize the use and enjoyment of the
Property by such parties; together with interest on such excess computed at the
Default Rate for each day prior to the Final Sale Date.
“Maximum Remarketing Obligation (Improvements)” means a dollar amount equal to
80.230748% of the portion of the Lease Balance attributable to the Improvements.
“Maximum Remarketing Obligation (Land)” means a dollar amount equal to
100.000000% of the portion of the Lease Balance attributable to the Land.
“Notice of Sale” has the meaning indicated in subparagraph 3(B)(3).
“Proposed Sale” has the meaning indicated in subparagraph 3(B).
“Proposed Sale Date” has the meaning indicated in subparagraph 3(B)(3).
“Purchase Option” has the meaning indicated in subparagraph 2(A)(1).
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 6

 



--------------------------------------------------------------------------------



 



“Put Option” has the meaning indicated in subparagraph 3(A).
“Qualified Sale” means any (1) Deemed Sale as described in subparagraph 3(C), or
(2) actual sale (prior to any such Deemed Sale) of all or substantially all of
the Property to an Applicable Purchaser that occurs after the Designated Sale
Date and that:

  •   results from LRC’s exercise of LRC’s Extended Remarketing Right as
described in subparagraph 3(B); or     •   is approved in advance as a Qualified
Sale by LRC; or     •   is to a third party and, if it is completed by a
conveyance from BNPPLC prior to six months after the Designated Sale Date, is
for a price not less than the least of the following amounts:

  (a)   the lowest price at which BNPPLC will be obligated, pursuant to clause
(3) of subparagraph 3(D), to reimburse to LRC the entire amount of any
Supplemental Payment theretofore made by LRC to BNPPLC; or     (b)   90% of the
Fair Market Value of the Property.

“Sale Closing Documents” means the following documents, which BNPPLC must tender
pursuant to Paragraph 5(A) to consummate any sale of the Property pursuant to
this Agreement: (1) a Deed With Limited Title Warranties in the form attached as
Exhibit C, (2) a Bill of Sale and Assignment in the form attached as Exhibit D,
(3) an Acknowledgment of Disclaimer of Representations and Warranties in the
form attached as Exhibit E, (4) a Secretary’s Certificate in the form attached
as Exhibit F, and (5) a certificate concerning tax withholding in the form
attached as Exhibit G.
“Supplemental Payment” has the meaning indicated in subparagraph 2(A)(3).
“Supplemental Payment Obligation” has the meaning indicated in subparagraph
2(A)(3).
“Valuation Procedures” means procedures set forth in Exhibit B, which are to be
followed in the event a determination is required by this Agreement of (i) the
Fair Market Value of the Property or (ii) the allocation of the Property’s value
between Land and Improvements.
2 LRC’s Options and Obligations on the Designated Sale Date.
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 7

 



--------------------------------------------------------------------------------



 



     (A) Purchase Option; Initial Remarketing Rights; Supplemental Payment
Obligation. Whether or not an Event of Default has occurred and is continuing,
but subject to Paragraph 6 below:
     (1) LRC will have the right (the “Purchase Option”) to purchase or cause an
Affiliate of LRC, as the Applicable Purchaser, to purchase the Property on the
Designated Sale Date. If LRC exercises the Purchase Option, the purchase price
for the Property will equal the Lease Balance, and on the Designated Sale Date
LRC must pay any Base Rent and other amounts then due under the other Operative
Documents.
     (2) If LRC does not exercise the Purchase Option, LRC will have the
following rights (collectively, “LRC’s Initial Remarketing Rights”):
     (a) First, LRC will have the right to designate a third party, other than
an Affiliate of LRC, as the Applicable Purchaser and to cause such Applicable
Purchaser to purchase the Property on the Designated Sale Date for a cash price
equal to the Initial Remarketing Price. Such right, however, will be subject to
the conditions (the “Conditions to LRC’s Initial Remarketing Rights”) that:
     (i) either LRC or BNPPLC must have made the election described in clause
(2) of the definition of Improvements Value Percentage above to have the
Improvements Value Percentage determined using the Valuation Procedures;
     (ii) LRC must deliver an Initial Remarketing Notice to BNPPLC within the
thirty days prior to the Designated Sale Date;
     (iii) on the Designated Sale Date the Applicable Purchaser tenders to
BNPPLC a payment equal to the Initial Remarketing Price; and
     (iv) LRC itself tenders to BNPPLC the Supplemental Payment, if any, which
will be required by subparagraph 2(A)(3) in the event BNPPLC completes the sale
to the Applicable Purchaser, together with any Base Rent and other amounts then
due under the other Operative Documents.
Further, notwithstanding the satisfaction of the Conditions to LRC’s Initial
Remarketing Rights, if the Break Even Price exceeds the sum of the following:
(1) any cash price that is actually tendered directly to BNPPLC by the
Applicable
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 8

 



--------------------------------------------------------------------------------



 



Purchaser on the Designated Sale Date and that BNPPLC will not be required to
pay over to LRC because of the next subparagraph 2(A)(2)(b), and (2) any
Supplemental Payment actually paid to BNPPLC by LRC on the Designated Sale Date
as described below, then BNPPLC may affirmatively elect to decline any tender of
the purchase price from the Applicable Purchaser and retain the Property rather
than sell it pursuant to this subparagraph 2(A)(2) by making a Decision Not to
Sell at a Loss.
     (b) Second, if LRC elects to cause and does cause an Applicable Purchaser
who is not an Affiliate of LRC to purchase the Property on the Designated Sale
Date, then (1) BNPPLC will pay to LRC the amount, if any, by which the DSD Sales
Proceeds (Improvements) exceeds the Break Even Price (Improvements); and
(2) BNPPLC will pay to LRC the amount, if any, by which the DSD Sales Proceeds
(Land) exceeds the Break Even Price (Land).
     (3) LRC must pay to BNPPLC on the Designated Sale Date a supplemental
payment (the “Supplemental Payment”) if for any reason whatsoever: (i) BNPPLC
sells the Property pursuant to subparagraph 2(A)(1) or subparagraph 2(A)(2)(a),
but does not receive a cash price (calculated prior to any netting of expenses
of BNPPLC) on the Designated Sale Date that equals or exceeds the sum of (A) the
Break Even Price, plus (B) all payments, if any, required of BNPPLC by the
preceding subparagraph 2(A)(2)(b); or (ii) BNPPLC does not sell the Property on
the Designated Sale Date pursuant to subparagraph 2(A)(1) or subparagraph
2(A)(2)(a). If BNPPLC sells the Property to LRC or one of its Affiliates
pursuant to subparagraph 2(A)(1), LRC will pay BNPPLC’s Actual Out of Pocket
Costs, if any. If, however, BNPPLC does not sell the Property pursuant to
subparagraph 2(A)(1), the required Supplemental Payment will equal the sum of
the following:
     (a) the lesser of (i) the amount by which the Break Even Price
(Improvements) exceeds any DSD Sale Proceeds (Improvements) received by BNPPLC,
or (ii) the Maximum Remarketing Obligation (Improvements); plus
     (b) the lesser of (i) the amount by which the Break Even Price (Land)
exceeds any DSD Sale Proceeds (Land) received by BNPPLC, or (ii) the Maximum
Remarketing Obligation (Land).
Without limiting the generality of the foregoing, LRC will have the obligation
to make a Supplemental Payment (the “Supplemental Payment Obligation”) even if
BNPPLC does not sell the Property to LRC or an Applicable Purchaser on the
Designated Sale Date because of (A) a Decision Not to Sell at a Loss, or (B) a
failure of LRC to exercise,
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 9

 



--------------------------------------------------------------------------------



 



or a decision by LRC not to exercise, the Purchase Option or LRC’s Initial
Remarketing Rights, or (C) a failure of LRC or any Applicable Purchaser to
tender the price required by the forgoing provisions on the Designated Sale Date
following any exercise of or attempt by LRC to exercise the Purchase Option or
LRC’s Initial Remarketing Rights.
LRC acknowledges that it is undertaking the Supplemental Payment Obligation in
consideration of the rights afforded to it by this Agreement, but that such
obligation is not contingent upon any exercise by LRC of such rights or upon any
purchase of the Property by LRC or an Applicable Purchaser. If any Supplemental
Payment due according to this subparagraph 2(A)(3) is not actually paid to
BNPPLC on the Designated Sale Date, then LRC must pay interest on the past due
amount computed at the Default Rate.
LRC also acknowledges that payment of a Supplemental Payment will not excuse it
from its obligation to pay any Base Rent or other amounts due under any of the
other Operative Documents.
     (B) Designation of the Purchaser. To give BNPPLC the opportunity before the
Designated Sale Date to prepare the Sale Closing Documents, LRC must, by a
notice to BNPPLC given at least ten days prior to the Designated Sale Date,
specify irrevocably, unequivocally and with particularity any party who will
purchase the Property because of LRC’s exercise of its Purchase Option or of
LRC’s Initial Remarketing Rights. If LRC fails to do so, BNPPLC may postpone the
delivery of the Sale Closing Documents until a date after the Designated Sale
Date and not more than ten days after LRC finally does so specify a party, but
such postponement will not relieve or postpone the obligation of LRC to make a
Supplemental Payment on the Designated Sale Date as provided in subparagraph
2(A)(3).
     (C) Delivery of Property Related Documents If BNPPLC Retains the Property.
Unless LRC or its Affiliate or another Applicable Purchaser purchases the
Property pursuant to subparagraph 2(A), promptly after the Designated Sale Date
LRC must deliver and assign to BNPPLC all plans and specifications for the
Property previously prepared for LRC or otherwise available to LRC, together
with all other files, documents and permits of LRC (including any subleases then
in force) which may be necessary or useful to any future owner’s or occupant’s
use of the Property. Without limiting the foregoing, LRC will transfer or
arrange the transfer to BNPPLC of all utility, building, health and other
operating permits required by any municipality or other governmental authority
having jurisdiction over the Property for uses of the Property permitted by the
Lease if neither LRC nor any Affiliate or other Applicable Purchaser purchases
the Property pursuant to subparagraph 2(A).
     (D) Security for LRC’s Purchase Option. If (contrary to the intent of the
parties as expressed in subparagraph 4(C) of the Lease) it is determined that
LRC is not, under applicable
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 10

 



--------------------------------------------------------------------------------



 



state law as applied to the Operative Documents, the equitable owner of the
Property and the borrower from BNPPLC in a financing arrangement, but rather is
a tenant under the Lease with an option to purchase from BNPPLC as provided in
subparagraph 2(A)(1), then the parties intend that the Purchase Option be
secured by a lien against and security interest in the Property. Accordingly,
BNPPLC does hereby grant to LRC a lien against and security interest in the
Property, including all rights, title and interests of BNPPLC from time to time
in and to the Land and Improvements, in order to secure (1) BNPPLC’s obligation
to convey the Property to LRC or an Affiliate designated by it if LRC exercises
the Purchase Option and tenders payment of the Lease Balance and any required
Supplemental Payment to BNPPLC on the Designated Sale Date as provided herein,
and (2) LRC’s right to recover any damages from BNPPLC caused by a breach of
such obligation, including any such breach caused by a rejection or termination
of this Agreement in any bankruptcy or insolvency proceeding instituted by or
against BNPPLC, as debtor. LRC may enforce such lien and security interest
judicially after any such breach by BNPPLC, but not otherwise.
3 LRC’s Rights, Options and Obligations After the Designated Sale Date.
     (A) LRC’s Obligation to Buy if Certain Conditions are Satisfied. Regardless
of any prior Decision Not to Sell at a Loss or any prior receipt by BNPPLC of
any Notice of Sale from LRC, BNPPLC will have the option (the “Put Option”) to
require LRC to purchase the Property upon demand at any time after the
Designated Sale Date for a cash price equal to the Make Whole Amount if:
      (1) BNPPLC has not already conveyed the Property to consummate a sale of
the Property to LRC or an Applicable Purchaser pursuant to other provisions of
this Agreement; and
     (2) a 97-1/Default (100%) occurs or is continuing on or after the
Designated Sale Date; and
     (3) BNPPLC notifies LRC of BNPPLC’s exercise of the Put Option within two
years following the Designated Sale Date.
     (B) LRC’s Extended Right to Remarket. If the Property is not sold to LRC or
an Applicable Purchaser on the Designated Sale Date pursuant to this Agreement,
LRC will have the right (“LRC’s Extended Remarketing Right”) during the Extended
Remarketing Period to arrange a sale of the Property to an Applicable Purchaser,
other than an Affiliate of LRC (a “Proposed Sale”). LRC’s Extended Remarketing
Right will, however, be subject to all of the following conditions:
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 11

 



--------------------------------------------------------------------------------



 



     (1) BNPPLC has not exercised the Put Option as provided in subparagraph
3(A) or already contracted with another Applicable Purchaser to convey the
Property in connection with a Qualified Sale.
     (2) LRC’s Extended Remarketing Right is not terminated pursuant to
subparagraph 6(B) because of LRC’s failure to pay any required Supplemental
Payment.
     (3) LRC must have provided a notice to BNPPLC (a “Notice of Sale”) setting
forth (i) the date proposed by LRC as the Final Sale Date (the “Proposed Sale
Date”), which must be no sooner than thirty days after BNPPLC’s receipt of the
Notice of Sale and no later than the last Business Day of the Extended
Remarketing Period, (ii) the full legal name of the Applicable Purchaser and
such other information as is needed to prepare the Sale Closing Documents, and
(iii) the cash price that will be tendered to BNPPLC for the Property (the
“Committed Price”).
     (4) The Committed Price must be no less than the Make Whole Amount,
computed as of the Proposed Sale Date.
     (C) Deemed Sale On the Second Anniversary of the Designated Sale Date. If
no date prior to the second anniversary of the Designated Sale Date qualifies as
the Final Sale Date, then on the second anniversary of the Designated Sale Date
BNPPLC will, for purposes of the next subparagraph, be deemed to have sold the
Property (a “Deemed Sale”) to an Applicable Purchaser at a Qualified Sale for a
net cash price equal to its Fair Market Value as determined as of the Designated
Sale Date.
     (D) LRC’s Right to Share in Sales Proceeds Received By BNPPLC From any
Qualified Sale. BNPPLC must apply the cash proceeds received by BNPPLC from any
Qualified Sale (regardless of whether the sale is arranged by LRC as provided in
subparagraph 3(B) or by BNPPLC itself), or deemed to be received in connection
with any Deemed Sale, in the following order of priority:
     (1) first, to pay or reimburse to BNPPLC BNPPLC’s Actual Out of Pocket
Costs, if any, incurred in connection with the Qualified Sale;
     (2) second, to pay or reimburse to BNPPLC any local taxes and impositions
and costs of utilities, maintenance, operations, insurance premiums, uninsured
losses and business park fees suffered or incurred by BNPPLC with respect to the
ownership, operation or maintenance of the Property after the Designated Sale
Date, together with interest on such amounts computed at the Default Rate from
the date paid or incurred to the date reimbursed from sales proceeds;
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 12

 



--------------------------------------------------------------------------------



 



     (3) third, to pay to BNPPLC an amount equal to the difference computed by
subtracting any Supplemental Payment previously paid by LRC to BNPPLC from the
Lease Balance;
     (4) fourth, to reimburse LRC for any such Supplemental Payment previously
made by LRC to BNPPLC and to pay interest accruing thereon to LRC during the
period from the date LRC previously paid such Supplemental Payment to the date
of reimbursement, computed at a floating per annum rate equal to LIBID; and
     (5) last, if any such cash proceeds exceed all the payments and
reimbursements that are required or may be required as described in the
preceding clauses of this subparagraph, BNPPLC may retain the excess.
If, however, BNPPLC completes any sale and conveyance of the Property after the
Extended Remarketing Period expires or is terminated, BNPPLC will not be
required by this subparagraph to share any proceeds of the sale or conveyance
with LRC or any other party claiming through or under LRC. Furthermore, unless
and except to the extent required pursuant to clause (3) of this subparagraph
from cash proceeds received by BNPPLC from any Qualified Sale (or deemed to be
received in connection with a Deemed Sale), no interest on any Supplemental
Payment will be paid to LRC.
4 Transfers By BNPPLC After the Designated Sale Date.
     (A) BNPPLC’s Right to Sell. At any time after the Designated Sale Date, if
the Property has not already been sold and conveyed by BNPPLC pursuant to
Paragraph 2 or Paragraph 3, BNPPLC will have the right to sell the Property or
offer the Property for sale to any unrelated third party on any terms believed
to be appropriate by BNPPLC in its sole good faith business judgment.
     (B) Survival of LRC’s Rights and the Supplemental Payment Obligation. If
the Property is not sold on the Designated Sale Date, and if BNPPLC completes a
sale or other transfer of the Property after the Designated Sale Date, other
than a Qualified Sale, the Supplemental Payment Obligation will survive in favor
of BNPPLC’s successors and assigns with respect to the Property, and BNPPLC’s
successors and assigns will take the Property subject to LRC’s rights under
Paragraph 3, all on the same terms and conditions as would have applied to
BNPPLC itself if BNPPLC had not transferred or sold the Property. Without
limiting the foregoing, any purchaser that acquires the Property from BNPPLC
during the Extended Remarketing Period, other than at a Qualified Sale, will be
obligated to distribute proceeds of a subsequent Qualified Sale of the Property
as described in the subparagraph 3(D) in the same manner and to the same extent
that BNPPLC itself would have been obligated if not for the sale by BNPPLC to
the purchaser.
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 13

 



--------------------------------------------------------------------------------



 



     (C) Release and Quitclaim by LRC. If requested by BNPPLC at the time of or
after any Qualified Sale, LRC must execute in favor of the purchaser at the
Qualified Sale (or, if the Qualified Sale is a Deemed Sale, in favor of BNPPLC)
a quitclaim and release in recordable form of all of LRC’s rights, titles and
interests in the Property, including its lien rights under subparagraph 2(D).
If, however, LRC has not already received the share (if any) of the proceeds of
the Qualified Sale to which it is entitled by reason of clause (3) of
subparagraph 3(D), LRC may condition the delivery of such quitclaim and release
upon receipt of its share of such proceeds.
     (D) Easements and Other Transfers in the Ordinary Course of Business. No
“Permitted Transfer” described in clause (5) (the last clause) of the definition
thereof in the Common Definitions and Provisions Agreement will constitute a
Qualified Sale if it covers less than all or substantially all of BNPPLC’s then
existing interests in the Property. Any such Permitted Transfer of less than all
or substantially all of BNPPLC’s then existing interests in the Property will
not be prohibited by this Agreement during the Extended Remarketing Period or
otherwise; provided, however, any such Permitted Transfer not made in the
ordinary course of business, will be made subject to LRC’s rights under
Paragraph 3. Thus, for example, if the Property is not sold by BNPPLC to an
Applicable Purchaser on the Designated Sale Date, then at any time after the
Designated Sale Date BNPPLC may in the ordinary course of business convey a
utility easement or a lease of space in the Improvements free from LRC’s rights
under Paragraph 3, although following the conveyance of the lesser estate, LRC’s
rights under Paragraph 3 will continue during the Extended Remarketing Period as
to BNPPLC’s remaining interest in the Land and the Improvements.
5 Terms of Conveyance Upon Purchase.
     (A) Tender of Sale Closing Documents. As necessary to consummate any sale
of the Property to LRC or an Applicable Purchaser pursuant to this Agreement,
BNPPLC must, subject to any postponement permitted by subparagraph 2(B),
promptly after the tender of the purchase price and any other payments to BNPPLC
required pursuant to Paragraph 2 or Paragraph 3, as applicable, convey the
Property to LRC or the Applicable Purchaser, as the case may be, by BNPPLC’s
execution, acknowledgment (where appropriate) and delivery of the Sale Closing
Documents. Such conveyance by BNPPLC will be subject to the Permitted
Encumbrances and any other encumbrances that do not constitute Liens Removable
by BNPPLC, and such conveyance will not include the rights of BNPPLC or other
Interested Parties under the indemnities provided in the Operative Documents.
The costs, both foreseen and unforeseen, of any purchase by LRC or an Applicable
Purchaser will be the responsibility of the purchaser to the extent (if any) not
included in any Break Even Price or Make Whole Amount actually paid to BNPPLC.
If for any reason BNPPLC fails to tender the Sale Closing Documents as required
by
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 14

 



--------------------------------------------------------------------------------



 



this subparagraph 5(A), BNPPLC will have the right and obligation to cure such
failure at any time before thirty days after receipt of a demand for such cure
from LRC.
     (B) Delivery of Escrowed Proceeds. BNPPLC may deliver any Escrowed Proceeds
constituting Property directly to LRC or to any Applicable Purchaser purchasing
the Property pursuant to this Agreement notwithstanding any prior actual or
attempted conveyance or assignment by LRC, voluntary or otherwise, of any right
to receive the same; BNPPLC will not be responsible for the proper distribution
or application by LRC or any Applicable Purchaser of any such Escrowed Proceeds;
and any such payment of Escrowed Proceeds to LRC or an Applicable Purchaser will
discharge any obligation of BNPPLC to deliver the same to all Persons claiming
an interest therein.
6 Survival and Termination of the Rights and Obligations of LRC and BNPPLC.
     (A) Status of this Agreement Generally. Except as expressly provided in
other provisions of this Agreement, this Agreement will not terminate; nor will
LRC have any right to terminate this Agreement; nor will LRC be entitled to any
reduction of the Break Even Price, the Make Whole Amount or any payment required
under this Agreement; nor will any of the obligations of LRC to BNPPLC under
Paragraph 2 or Paragraph 3 be excused by reason of (i) any damage to or the
destruction of all or any part of the Property from whatever cause, (ii) the
taking of the Property or any portion thereof by eminent domain or otherwise for
any reason, (iii) the prohibition, limitation or restriction of LRC’s use or
development of all or any portion of the Property or any interference with such
use by governmental action or otherwise, (iv) any eviction of LRC or of anyone
claiming through or under LRC, (v) any default or breach on the part of BNPPLC
under this Agreement or any other Operative Document or any other agreement to
which BNPPLC and LRC are parties, (vi) the inadequacy in any way whatsoever of
the design, construction, assembly or installation of any improvements, fixtures
or tangible personal property included in the Property (it being understood that
BNPPLC has not made, does not make and will not make any representation express
or implied as to the adequacy thereof), (vii) any latent or other defect in the
Property or any change in the condition thereof or the existence with respect to
the Property of any violations of Applicable Laws, or (viii) LRC’s prior
acquisition or ownership of any interest in the Property, or (ix) any other
cause, whether similar or dissimilar to the foregoing, any existing or future
law to the contrary notwithstanding. It is the intention of the parties hereto
that the obligations of LRC under this Agreement (including the obligation to
make any Supplemental Payment as provided in Paragraph 2) be separate from and
independent of BNPPLC’s obligations under this Agreement or any other agreement
between BNPPLC and LRC.
     (B) Automatic Termination of LRC’s Rights. If LRC fails to pay the full
amount of
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 15

 



--------------------------------------------------------------------------------



 



any Supplemental Payment required by subparagraph 2(A)(3) on the Designated Sale
Date, then the Purchase Option, LRC’s Initial Remarketing Rights, LRC’s Extended
Remarketing Right and all other rights of LRC under this Agreement, will
terminate automatically. No termination of LRC’s rights as described in this
subparagraph will limit BNPPLC’s rights or remedies, including its right to sue
LRC for any amounts due from LRC pursuant to any of the other Operative
Documents and its right to exercise the Put Option.
     (C) Payment Only to BNPPLC. Except as provided in this subparagraph, all
amounts payable under this Agreement by LRC and, if applicable, by an Applicable
Purchaser must be paid directly to BNPPLC. If paid to other parties, such
payments will not be effective for purposes of this Agreement.
     (D) Preferences and Voidable Transfers. If any payment to BNPPLC by an
Applicable Purchaser is held to constitute a preference or a voidable transfer
under Applicable Laws, or must for any other reason be refunded by BNPPLC to the
Applicable Purchaser or to another Person, and if such payment to BNPPLC reduced
or had the effect of reducing a payment required of LRC by this Agreement (e.g.,
the Supplemental Payment) or increased or had the effect of increasing any sale
proceeds paid over to LRC pursuant to subparagraph 2(A)(2)(b) or pursuant to
subparagraph 3(D), then LRC must pay to BNPPLC upon demand an amount equal to
the reduction of the payment required of LRC or to the increase of the excess
sale proceeds paid to LRC, as applicable, and this Agreement will continue to be
effective or will be reinstated as necessary to permit BNPPLC to enforce its
right to collect such amount from LRC.
     (E) Remedies Under the Other Operative Documents. No repossession of or
re-entering upon the Property or exercise of any other remedies available to
BNPPLC under the other Operative Documents will terminate LRC’s rights or
obligations under this Agreement, all of which will survive BNPPLC’s exercise of
remedies under the other Operative Documents. LRC acknowledges that the
consideration for this Agreement is separate from and independent of the
consideration for the Lease, the Closing Certificate and other agreements
executed by the parties, and LRC’s obligations under this Agreement will not be
affected or impaired by any event or circumstance that would excuse LRC from
performance of its obligations under such other Operative Documents.
7 Certain Remedies Cumulative. No right or remedy herein conferred upon or
reserved to BNPPLC is intended to be exclusive of any other right or remedy
BNPPLC has with respect to the Property, and each and every right and remedy of
BNPPLC will be cumulative and in addition to any other right or remedy given to
it under this Agreement or now or hereafter existing in its favor at law or in
equity. In addition to other remedies available under this Agreement, either
party may obtain a decree compelling specific performance of any of the other
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 16

 



--------------------------------------------------------------------------------



 



party’s agreements hereunder.
8 Attorneys’ Fees and Legal Expenses. If either party commences any legal action
or other proceeding because of any breach of this Agreement by the other party,
then the party prevailing in such action or proceeding shall be entitled to
recover all Attorneys’ Fees incurred by it in connection therewith from the
other party, whether or not such controversy, claim or dispute is prosecuted to
a final judgment. Any Attorneys’ Fees incurred by the party prevailing in
enforcing a judgment in its favor under this Agreement shall be recoverable
separately from such judgment, and the obligation for such Attorneys’ Fees is
intended to be severable from other provisions of this Agreement and not to be
merged into any such judgment.
9 Recording Memorandum. Contemporaneously with the execution of this Agreement,
the parties will execute and record a memorandum of this Agreement for purposes
of effecting constructive notice to all Persons of LRC’s rights hereunder,
including the lien granted to it in subparagraph 2(D) above.
10 Successors and Assigns. The terms, provisions, covenants and conditions
hereof will be binding upon LRC and BNPPLC and their respective permitted
successors and assigns and will inure to the benefit of LRC and BNPPLC and all
permitted transferees, mortgagees, successors and assignees of LRC and BNPPLC
with respect to the Property; except that (A) the rights of BNPPLC hereunder
will not pass to LRC or any Applicable Purchaser or any subsequent owner
claiming through LRC or an Applicable Purchaser, (B) BNPPLC will not assign this
Agreement or any rights hereunder except pursuant to a Permitted Transfer, and
(C) LRC will not assign this Agreement or any rights hereunder without the prior
written consent of BNPPLC.
[The signature pages follow.]
 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 17

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) is executed to be effective as of December 21,
2007.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:   /s/ Lloyd G. Cox        Lloyd G. Cox, Managing Director             

 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Agreement Regarding Purchase and
Remarketing Options (Fremont/Building #1) dated as of December 21, 2007]

            LAM RESEARCH CORPORATION, a
Delaware corporation                 By:   /s/ Roch LeBlanc        Roch LeBlanc,
Treasurer           

 
Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Signature Page

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Legal Description
BEING A PORTION OF LOT 4, AS SHOWN ON THE PARCEL MAP 5001 FILED IN BOOK 168 OF
MAPS, AT PAGES 24 THROUGH 26, ALAMEDA COUNTY RECORDS, DESCRIBED AS FOLLOWS:
BEGINNING ON THE SOUTHERLY LINE OF CUSHING PARKWAY AT THE MOST NORTHEASTERLY
CORNER OF SAID LOT 4;
THENCE FROM SAID POINT OF BEGINNING, ALONG THE EASTERLY AND SOUTHERLY LINE OF
SAID LOT 4, THE FOLLOWING TWO COURSES:
SOUTH 0° 35’ 19” EAST, 646.04 FEET; AND
SOUTH 85° 58’ 33” WEST, 354.60 FEET;
THENCE LEAVING THE SOUTHERLY LINE OF SAID LOT 4, THE FOLLOWING THREE
(3) COURSES:
NORTH 7° 11’ 33” WEST, 353.79 FEET;
NORTH 82° 48’ 27” WEST, 31.00 FEET; AND
NORTH 7° 11’ 33” WEST, 245.00 FEET TO THE BEGINNING OF A NON-TANGENT CURVE ON
THE SOUTHERLY LINE OF CUSHING PARKWAY, FROM WHICH POINT A RADIAL LINE BEARS
NORTH 8° 37’ 08” WEST;
THENCE EASTERLY ALONG SAID SOUTHERLY LINE OF CUSHING PARKWAY AND SAID CURVE,
THROUGH A CENTRAL ANGLE OF 7° 21’ 45”, HAVING A RADIUS OF 2044.00 FEET AND AN
ARC DISTANCE OF 262.65 FEET;
THENCE CONTINUING ALONG SAID SOUTHERLY LINE OF CUSHING PARKWAY, NORTH 82° 48’
27” EAST, 197.93 FEET TO THE POINT OF BEGINNING.
A.P.N. 525-1350-039-02

 



--------------------------------------------------------------------------------



 



Exhibit B
Valuation Procedures
     This Exhibit explains the procedures to be used to determine Fair Market
Value of the Property if such a determination is required by this Agreement. In
such event, either party may invoke the procedures set out herein prior to the
date the determination will be needed so as to minimize any postponement of any
payment, the amount of which depends upon Fair Market Value. In the event such a
payment becomes due before the required determination of Fair Market Value is
complete, such payment will be postponed until the determination is complete.
But in that event, when the required determination is complete, the payment will
be made together with interest thereon, computed at a rate equal to the Prime
Rate, accruing over the period the payment was postponed.
     This Exhibit also explains the procedures to be used to allocate the
Property’s value between the Land and the Improvements if such an allocation is
required because of an election made by LRC or BNPPLC as described in the
definition of “DSD Sales Proceeds (Improvements)” in the body of this Agreement
     If any determination of Fair Market Value or allocation of value between
Land and Improvements is required, LRC and BNPPLC will attempt in good faith to
reach a written agreement upon the Fair Market Value or such allocation (as the
case may be, the “Applicable Determination”) without unnecessary delay, and
either party may propose such an agreement to the other. If, however, for any
reason whatsoever, they do not execute such an agreement within seven days after
the first such proposed agreement is offered by one party to the other, then the
Applicable Determination will be made by independent appraisers in accordance
with the following procedures:
1. Definitions and Assumptions. In the case of any required determination of the
Fair Market Value of the Property, Fair Market Value will be defined as follows,
and all appraisers or others involved in the determination will be instructed to
use the following definition:
     “Fair Market Value” means the most probable net cash price, as of a
specified date, for which the Property should sell after reasonable exposure in
a competitive market under all conditions requisite to a fair sale, with the
buyer and seller each acting prudently, knowledgeably, and for self-interest,
and assuming that neither is under undue duress.
In addition, the appraisers or others making the determination will be
instructed to assume that ordinary and customary brokerage fees, title insurance
costs and other sales expenses will be incurred and deducted in the calculation
of such net cash price. Such appraisers or others making the determination will
also be instructed to assume that the value of the Property (or applicable
portion thereof) is neither enhanced nor reduced by any lease to another tenant
that BNPPLC may have executed subsequent to the termination or expiration of the
Lease (a

 



--------------------------------------------------------------------------------



 



“Replacement Lease”). In other words, rather than determine value in light of
actual rents generated or to be generated by any such Replacement Lease, the
Property (or applicable portion thereof) will be valued in light of the most
probable rent that it should bring in a competitive and open market (in this
section, a “Fair Market Rental”), taking into account:
     (i) the actual physical condition of the Property 1 ; and
     (ii) that a reasonable period of time may be required to market the
Property (or applicable portion thereof) for lease and make it ready for use or
occupancy before it is leased at a Fair Market Rental.
In the case of any required allocation of the Property’s value between Land and
Improvements, all appraisers or others involved in the allocation will be given
the following instruction:
     The allocation of the Property’s value between Land and Improvements will
be made as follows: First, a determination of the Fair Market Value of the
Property, taken as a whole, will be made using the definition of Fair Market
Value set out above. Second, a determination will be made of the probable net
cash price for which the Land would sell if it were unimproved (and assuming
that there is no higher and better use for it than as a site for improvements of
comparable size and utility to the Improvements) after reasonable exposure in a
competitive market under all conditions requisite to a fair sale, with the buyer
and seller each acting prudently, knowledgeably, and for self-interest, and
assuming that neither is under undue duress (the “Land Value”). Next, the Land
Value will be subtracted from the Fair Market Value of the Property to determine
the “Improvements Value” (herein so called). The percentage of the Property’s
value allocable to Improvements will equal the quotient computed by dividing the
Improvements Value by the Fair Market Value of the Property. The percentage of
the Property’s value allocated to the Land will equal the quotient computed by
dividing the Land Value by the Fair Market Value of the Property.
In addition, just as the appraisers or others making the allocation will be
instructed to assume that ordinary and customary brokerage fees, title insurance
costs and other sales expenses will be incurred and deducted in the calculation
of the Fair Market Value of the Property, taken as a whole, so too will they be
instructed to make that assumption when calculating Land Value.
 

1   If, however, the use of the Property by BNPPLC or any tenant under any
Replacement Lease after LRC vacated the Property has resulted in excess wear and
tear, such excess wear and tear will be assumed not to have occurred for
purposes of determining Fair Market Value.

 
Exhibit B to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 2

 



--------------------------------------------------------------------------------



 



2. Initial Selection of Appraisers; Appraiser’s Agreement as to Value. After
having failed to reach a written agreement upon any Applicable Determination as
described in the second paragraph of this Exhibit, either party may deliver a
notice to the other demanding the appointment of appraisers (the “Initial
Appraisal Notice”) pursuant to this Exhibit. In such event:
     (a) Within fifteen days after the Initial Appraisal Notice is delivered,
LRC and BNPPLC must each appoint an independent property appraiser who has
experience appraising commercial properties in California and notify the other
party of such appointment, including the name of the appointed appraiser (a
“Notice of Appointment”).
     (b) If the appraiser appointed by LRC and the appraiser appointed by BNPPLC
agree in writing upon the Applicable Determination (an “Appraiser’s Agreement”),
such agreement will be binding upon LRC and BNPPLC. Both LRC and BNPPLC will
instruct their respective appraisers to attempt in good faith to quickly reach
an Appraiser’s Agreement as to any required Applicable Determination. Neither
appraiser will be required to produce a formal appraisal prior to reaching an
Appraiser’s Agreement.
3. Selection of a Third Appraiser. If the two appraisers fail to deliver an
Appraiser’s Agreement within thirty days following the later of the dates upon
which LRC or BNPPLC delivers its Notice of Appointment, then either party (LRC
or BNPPLC) may deliver another notice to the other (a “Second Appraisal
Notice”), demanding that the two appraisers appoint a third independent property
appraiser to help with the Applicable Determination. Immediately after the
Second Appraisal Notice is delivered, each of the first two appraisers must act
promptly, reasonably and in good faith to try to reach agreement upon the third
appraiser. If, however, the two appraisers fail to reach agreement upon a third
appraiser within ten days after the Second Appraisal Notice is delivered:
     (a) LRC and BNPPLC will each cause its respective appraiser to deliver, no
later than fifteen days after the delivery of the Second Appraisal Notice, an
unqualified written promise addressed to both of LRC and BNPPLC: (i) to act
promptly, reasonably and in good faith in trying to reach agree upon the third
appraiser, and (ii) to propose and consider proposals of persons as the third
appraiser on the basis of objectivity and competence, not on the basis of such
persons’ relationships with the other appraisers or with LRC or BNPPLC, and not
on the basis of preferences expressed by LRC or BNPPLC.
     (b) If, despite the delivery of the promises described in the preceding
subsection, the two appraisers fail to reach agreement upon a third appraiser
within thirty days after the Second Appraisal Notice is delivered, then each of
the first two appraisers must immediately submit its top choice for the third
appraiser to the then highest ranking officer of the California Bar Association
who will agree to help and who has no attorney/client or other significant
 
Exhibit B to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 3

 



--------------------------------------------------------------------------------



 



relationship to either LRC or BNPPLC. Such officer will have complete discretion
to select the most objective and competent third appraiser from between the
choice of each of the first two appraisers, and will do so within ten days after
such choices are submitted to him.
4. Resolution of Issues by the Third Appraiser. If a third appraiser is selected
under the procedure set out above:
     (a) No later than thirty days after a third appraiser is selected, each of
the first two appraisers must submit (and LRC and BNPPLC will each cause its
appointed appraiser to submit) his best estimate of Applicable Determination,
together with a written report supporting such estimate. (Such report need not
be in the form of a formal appraisal, and may contain any qualifications the
submitting appraiser deems necessary under the circumstances. Any such
qualifications, however, may be considered by the third appraiser for purposes
of the selection required by the next subsection.)
     (b) After receipt of the two estimates required by the preceding
subsection, and no later than forty-five days after the third appraiser is
selected, he must (i) choose one or the other of the two estimates submitted by
the first two appraisers as being the more accurate in his opinion, and
(ii) notify LRC and BNPPLC of which estimate he chose. The third appraiser will
not be asked or allowed to specify any Applicable Determination that is
different than an estimate provided by one of the other two appraisers (either
by averaging the two estimates or otherwise). The estimate of Applicable
Determination thus chosen by the third appraiser as being the more accurate will
be binding upon LRC and BNPPLC.
5. Criteria For Selecting Appraisers; Cost of Appraisals. All appraisers
selected for the appraisal process set out in this Exhibit will be
disinterested, reputable, qualified appraisers with the designation of MAI or
equivalent and with at least five years experience in appraising commercial
properties comparable to the Property. The expense of the appraisers and any
officer of the California Bar Association who participates in the appraisal
process described above will be paid by BNPPLC, but included in BNPPLC’s Actual
Out of Pocket Costs for purposes of this Agreement.
6. Time is of the Essence; Defaults.
     (a) All time periods and deadlines specified in this Exhibit are of the
essence.
     (b) Each party must cause the appraiser appointed by it (as set forth in
Section 2(a)) to comply in a timely manner with the requirements of this Exhibit
applicable to such appraiser. Accordingly, if an appraiser appointed by one of
the parties as provided in Section 2(a) fails to comply in a timely manner with
any provision of this Exhibit, such failure will be considered a default by the
party who appointed such appraiser.
 
Exhibit B to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 4

 



--------------------------------------------------------------------------------



 



     (c) Any breach of or default under this Exhibit by either party will be
construed as a breach of the Agreement Regarding Purchase and Remarketing
Options to which this Exhibit is attached.
 
Exhibit B to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 5

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Deed
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
NAME:            [LRC or the Applicable Purchaser]
ADDRESS:       ______________________
ATTN:              ______________________
CITY:                ______________________
STATE:            ______________________
Zip:                   ______________________
DEED WITH LIMITED TITLE WARRANTIES
     BNP Paribas Leasing Corporation (“Grantor”), a Delaware corporation, for
and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration paid to Grantor by [LRC or the Applicable Purchaser] (hereinafter
called “Grantee”), the receipt and sufficiency of which are hereby acknowledged,
does hereby GRANT, SELL, CONVEY, ASSIGN and DELIVER to Grantee (1) the land
described in Annex A attached hereto and hereby made a part hereof, and (2) all
other rights, titles and interests of Grantor in and to (a) such land, (b) the
buildings and other improvements situated on such land, (c) any fixtures and
other property affixed thereto and (d) the adjacent streets, alleys and
rights-of-way (all of the property interests conveyed hereby being hereinafter
collectively referred to as the “Property”); however, this conveyance is made by
Grantor and accepted by Grantee subject to all general or special assessments
due and payable after the date hereof, all encroachments, variations in area or
in measurements, boundary line disputes, roadways and other matters not of
record which would be disclosed by a current survey and inspection of the
Property, and the encumbrances listed in Annex B attached hereto and made a part
hereof (collectively, the “Permitted Encumbrances”).
     TO HAVE AND TO HOLD the Property, together with all and singular the rights
and appurtenances thereto belonging unto Grantee, its successors and assigns,
forever, and Grantor does hereby bind Grantor and Grantor’s successors and
assigns to warrant and forever defend all and singular the said premises unto
Grantee, its successors and assigns against every person whomsoever lawfully
claiming, or to claim the same, or any part thereof by, through or under
Grantor, but not otherwise; subject, however, to the Permitted Encumbrances.
Except as expressly set forth in the preceding sentence, Grantor makes no
warranty of title, express or implied.

 



--------------------------------------------------------------------------------



 



     Grantee hereby assumes the obligations (including any personal obligations)
of Grantor, if any, created by or under, and agrees to be bound by the terms and
conditions of, the Permitted Encumbrances to the extent that the same concern or
apply to the land or improvements conveyed by this Deed.
[Signature pages follow.]
 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 2

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Grantor and Grantee have signed this Deed to be effective as
of ________, 20___.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:           Lloyd G. Cox, Managing Director             

         
STATE OF _____________

COUNTY OF ___________
  )
)
)  
SS

On ___________, 20___, before me _________________________________, a Notary
Public in and for the County and State aforesaid, personally appeared
_______________________________________________, who is personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
WITNESS, my hand and official seal.
                                                          
 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 3

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages to Deed dated to be effective as of
___________, 20___.]
[LRC or the Applicable Purchaser]

                By:           Name:           Title:          

         
STATE OF _____________

COUNTY OF ___________
  )
)
)  
SS

On ______________, 20___, before me _____________________, a Notary Public in
and for the County and State aforesaid, personally appeared
______________________________, who is personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity and that by his/her signature on such instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.
WITNESS, my hand and official seal.
                                                                 
 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 4

 



--------------------------------------------------------------------------------



 



Annex A
LEGAL DESCRIPTION
[DRAFTING NOTE: TO THE EXTENT THAT THE “LAND” COVERED BY THE LEASE BECAUSE OF
ADJUSTMENTS FOR WHICH LRC REQUESTS BNPPLC’S CONSENT OR APPROVAL AS PROVIDED IN
THE CLOSING CERTIFICATE, SO TOO WILL THE DESCRIPTION OF THE LAND BELOW CHANGE.
ANY SUCH CHANGES WILL BE INCORPORATED INTO THE DESCRIPTION BELOW AND THIS
“DRAFTING NOTE” WILL BE DELETED BEFORE THE ASSIGNMENT TO WHICH THIS DESCRIPTION
IS ATTACHED IS ACTUALLY EXECUTED AND DELIVERED.]
BEING A PORTION OF LOT 4, AS SHOWN ON THE PARCEL MAP 5001 FILED IN BOOK 168 OF
MAPS, AT PAGES 24 THROUGH 26, ALAMEDA COUNTY RECORDS, DESCRIBED AS FOLLOWS:
BEGINNING ON THE SOUTHERLY LINE OF CUSHING PARKWAY AT THE MOST NORTHEASTERLY
CORNER OF SAID LOT 4;
THENCE FROM SAID POINT OF BEGINNING, ALONG THE EASTERLY AND SOUTHERLY LINE OF
SAID LOT 4, THE FOLLOWING TWO COURSES:
SOUTH 0° 35’ 19” EAST, 646.04 FEET; AND
SOUTH 85° 58’ 33” WEST, 354.60 FEET;
THENCE LEAVING THE SOUTHERLY LINE OF SAID LOT 4, THE FOLLOWING THREE
(3) COURSES:
NORTH 7° 11’ 33” WEST, 353.79 FEET;
NORTH 82° 48’ 27” WEST, 31.00 FEET; AND
NORTH 7° 11’ 33” WEST, 245.00 FEET TO THE BEGINNING OF A NON-TANGENT CURVE ON
THE SOUTHERLY LINE OF CUSHING PARKWAY, FROM WHICH POINT A RADIAL LINE BEARS
NORTH 8° 37’ 08” WEST;
THENCE EASTERLY ALONG SAID SOUTHERLY LINE OF CUSHING PARKWAY AND SAID CURVE,
THROUGH A CENTRAL ANGLE OF 7° 21’ 45”, HAVING A RADIUS OF 2044.00 FEET AND AN
ARC DISTANCE OF 262.65 FEET;
THENCE CONTINUING ALONG SAID SOUTHERLY LINE OF CUSHING PARKWAY,
 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 5

 



--------------------------------------------------------------------------------



 



NORTH 82° 48’ 27” EAST, 197.93 FEET TO THE POINT OF BEGINNING.
A.P.N. 525-1350-039-02

 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 6

 



--------------------------------------------------------------------------------



 



Annex B
Permitted Encumbrances
[DRAFTING NOTE: BEFORE THIS ASSIGNMENT IS ACTUALLY EXECUTED AND DELIVERED BY
BNPPLC: ALL PERMITTED ENCUMBRANCES LISTED IN EXHIBIT B TO THE CLOSING
CERTIFICATE WILL BE SET OUT BELOW, IN ADDITION TO THE ITEMS ALREADY LISTED.
ALSO, IF ANY ENCUMBRANCES (OTHER THAN “LIENS REMOVABLE BY BNPPLC”) ARE
IDENTIFIED IN ADDITION TO THOSE DESCRIBED BELOW OR IN EXHIBIT B TO THE CLOSING
CERTIFICATE, SUCH ADDITIONAL ENCUMBRANCES WILL BE ADDED TO THE LIST BELOW. AFTER
SUCH ADJUSTMENTS ARE MADE, THIS “DRAFTING NOTE” WILL BE DELETED. THE ADDITIONAL
ENCUMBRANCES TO BE LISTED BELOW WOULD INCLUDE ANY NEW ENCUMBRANCES APPROVED BY
BNPPLC AS “PERMITTED ENCUMBRANCES” FROM TIME TO TIME OR BECAUSE OF XYZ’s REQUEST
FOR BNPPLC’S CONSENT OR APPROVAL TO AN ADJUSTMENT.]
     This conveyance is subject to all encumbrances not constituting a “Lien
Removable by BNPPLC” (as defined in the Common Definitions and Provisions
Agreement incorporated by reference into the Lease Agreement referenced in the
last item of the list below), including the following matters to the extent the
same are still valid and in force:
     1. The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.
     2. An easement for THE PRODUCTION, STORAGE AND TRANSPORTATION OF OIL, GAS
AND OTHER HYDROCARBONS AND MINERALS and incidental purposes, recorded APRIL 21,
1950 as SERIES NO. AE-34804 IN BOOK 6085, PAGE 589 of Official Records.

         
 
  In Favor of:   H. HERBST, M. HERBST AND H. D. HERBST
 
  Affects:   THE EXACT LOCATION OF SAID EASEMENT IS NOT DEFINED OF RECORD

     3. Covenants, conditions, restrictions and easements in the document
recorded JULY 5, 1983 as SERIES NO. 83-117850 of Official Records, which provide
that a violation thereof shall notdefeat or render invalid the lien of any first
mortgage or deed of trust made in good faith and for value, but deleting any
covenant, condition or restriction indicating a preference, limitation or
discrimination based on race, color, religion, sex, handicap, familial status,
national origin, sexual orientation, marital status, ancestry, source of income
or disability, to the extent such covenants, conditions or restrictions violate
Title 42, Section 3604(c), of the United States Codes
 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 7

 



--------------------------------------------------------------------------------



 



or Section 12955 of the California Government Code. Lawful restrictions under
state and federal law on the age of occupants in senior housing or housing for
older persons shall not be construed as restrictions based on familial status.
The effect of a document entitled “QUITCLAIM DEED”, recorded NOVEMBER 14, 1985
as SERIES NO. 85-244636 of Official Records.
     4. An easement for PLANTING & MAINTENANCE OF LANDSCAPING, AND THE RIGHT TO
ENTER UPON SAID PARCEL OF LAND FOR THE PURPOSE OF CONSTRUCTING, MAINTAINING,
RECONSTRUCTING OR REPAIRING SAID LANDSCAPING and incidental purposes, recorded
JULY 8, 1983 as SERIES NO. 83-120523 of Official Records.

         
 
  In Favor of:   CITY OF FREMONT, A MUNICIPAL CORPORATION
 
  Affects:   A NORTHERLY PORTION OF PREMISES. REFER TO SAID DOCUMENT FOR FULL
PARTICULARS

     5. Covenants, conditions, restrictions, easements, assessments, liens,
charges, terms and provisions in the document recorded SEPTEMBER 1, 1983 as
SERIES NO. 83-163024 of Official Records, but deleting any covenant, condition
or restriction indicating a preference, limitation or discrimination based on
race, color, religion, sex, handicap, familial status, national origin, sexual
orientation, marital status, ancestry, source of income or disability, to the
extent such covenants, conditions or restrictions violate Title 42,
Section 3604(c), of the United States Codes. Lawful restrictions under state and
federal law on the age of occupants in senior housing or housing for older
persons shall not be construed as restrictions based on familial status.
Document(s) declaring modifications thereof recorded DECEMBER 18, 1990 as SERIES
NO. 90-329797 of Official Records.
ASSIGNMENT OF RIGHTS UNDER COVENANTS, CONDITIONS AND RESTRICTIONS

         
 
  FROM:   NORTHPORT ASSOCIATES, A CALIFORNIA LIMITED PARTNERSHIP
 
  TO:   PACTEL PROPERTIES, A CALIFORNIA CORPORATION
 
  RECORDED:   JANUARY 27, 1989, SERIES NO. 89-022629, OFFICIAL RECORDS

     6. Covenants, conditions, restrictions, easements, assessments, liens,
charges, terms and provisions in the document recorded SEPTEMBER 1, 1983 as
SERIES NO. 83-163025 of Official Records, but deleting any covenant, condition
or restriction indicating a preference, limitation or discrimination based on
race, color, religion, sex, handicap, familial status, national origin, sexual
orientation, marital status, ancestry, source of income or disability, to the
extent such covenants, conditions or restrictions violate Title 42,
Section 3604(c), of the United States
 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 8

 



--------------------------------------------------------------------------------



 



Codes. Lawful restrictions under state and federal law on the age of occupants
in senior housing or housing for older persons shall not be construed as
restrictions based on familial status.
ASSIGNMENT OF RIGHTS UNDER COVENANTS, CONDITIONS AND RESTRICTIONS

         
 
  FROM:   NORTHPORT ASSOCIATES, A CALIFORNIA LIMITED PARTNERSHIP
 
  TO:   PACTEL PROPERTIES, A CALIFORNIA CORPORATION
 
  RECORDED:   JANUARY 27, 1989, SERIES NO. 89-022629, OFFICIAL RECORDS

     7. An easement for PLANTING & MAINTENANCE OF LANDSCAPING, AND THE RIGHT TO
ENTER UPON SAID PARCEL OF LAND FOR THE PURPOSE OF CONSTRUCTING, MAINTAINING,
RECONSTRUCTING OR REPAIRING SAID LANDSCAPING and incidental purposes, recorded
SEPTEMBER 26, 1983 as SERIES NO. 83-178017 of Official Records.

         
 
  In Favor of:   CITY OF FREMONT, A MUNICIPAL CORPORATION
 
  Affects:   A NORTHERLY PORTION OF PREMISES. REFER TO SAID DOCUMENT FOR FULL
PARTICULARS

     8. An easement for ROADWAY AND PUBLIC UTILITY PURPOSES, AND THE RIGHT TO
ENTER UPON SAID PARCEL OF LAND FOR THE PURPOSE OF CONSTRUCTING, MAINTAINING,
RECONSTRUCTING OR REPAIRING SAID ROADWAY AND PUBLIC UTILITIES, AND APPURTENANCES
THERETO and incidental purposes, recorded SEPTEMBER 26, 1983 as SERIES NO. NO.
83-178018 of Official Records. In Favor of: CITY OF FREMONT, A MUNICIPAL
CORPORATION

         
 
  Affects:   A NORTHERLY PORTION OF PREMISES. REFER TO SAID DOCUMENT FOR FULL
PARTICULARS

     9. The fact that the land lies within the boundaries of the FREMONT
INDUSTRIAL Redevelopment Project Area, as disclosed by the document recorded
DECEMBER 22, 1983 as SERIES NO. 83-240646 of Official Records.
Document(s) declaring modifications thereof recorded JANUARY 6, 1989 as SERIES
NO. 89-004786 of Official Records.
Document(s) declaring modifications thereof recorded FEBRUARY 28, 1992 as SERIES
NO. 92063331 of Official Records.
Document(s) declaring modifications thereof recorded FEBRUARY 4, 1993 as SERIES
NO.
 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 9

 



--------------------------------------------------------------------------------



 



93042101 of Official Records.
Document(s) declaring modifications thereof recorded JULY 28, 1998 as SERIES NO.
98261857 of Official Records.
Document(s) declaring modifications thereof recorded AUGUST 8, 2005 as
INSTRUMENT NO. 2005337462 of Official Records.
Document(s) declaring modifications thereof recorded AUGUST 17, 2007 as
INSTRUMENT NO. 2007304231 of Official Records.
     10. An easement shown or dedicated on the map filed or recorded MARCH 18,
1987 in BOOK 168, PAGES 24 THROUGH 26 of PARCEL MAPS

         
 
  For:   PUBLIC UTILITIES and incidental purposes.
 
  Affects:   A NORTHERLY PORTION OF PREMISES  
 
  For:   LANDSCAPE and incidental purposes.
 
  Affects:   A NORTHERLY PORTION OF PREMISES.  
 
  For:   STREET and incidental purposes.
 
  Affects:   A NORTHERLY PORTION OF PREMISES.  
 
  For:   PRIVATE STORM DRAIN and incidental purposes.
 
  Affects:   SOUTHERLY PORTION OF THE PREMISES.

     11. [INSERT REFERENCE TO LEASE, AS AMENDED.]
 
Exhibit C to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 10

 



--------------------------------------------------------------------------------



 



Exhibit D
BILL OF SALE AND ASSIGNMENT
     Reference is made to: (1) that certain Agreement Regarding Purchase and
Remarketing Options (Fremont/Building #1) dated as of December 21, 2007, (the
“Purchase Agreement”) between BNP Paribas Leasing Corporation (“Assignor”), a
Delaware corporation, and Lam Research Corporation, a Delaware corporation, and
(2) that certain Lease Agreement (Fremont/Building #1) dated as of December 21,
2007 (the “Lease”) between Assignor, as landlord, and Lam Research Corporation,
a Delaware corporation, as tenant. (Capitalized terms used and not otherwise
defined in this document are intended to have the meanings assigned to them in
the Common Definitions and Provisions Agreement (Fremont/Building #1)
incorporated by reference into both the Purchase Agreement and Lease.)
     As contemplated by the Purchase Agreement, Assignor hereby sells, transfers
and assigns unto [LRC or the Applicable Purchaser], a _____________
(“Assignee”), all of Assignor’s right, title and interest in and to the
following property, if any, to the extent such property is assignable:

  (a)   the Lease;     (b)   any pending or future award made because of any
condemnation affecting the Property or because of any conveyance to be made in
lieu thereof, and any unpaid award for damage to the Property and any unpaid
proceeds of insurance or claim or cause of action for damage, loss or injury to
the Property; and     (c)   all other personal or intangible property included
within the definition of “Property” as set forth in the Purchase Agreement,
including but not limited to any of the following transferred to Assignor by the
tenant pursuant to Paragraph 6 of the Lease or otherwise acquired by Assignor,
at the time of the execution and delivery of the Lease and Purchase Agreement or
thereafter, by reason of Assignor’s status as the owner of any interest in the
Property: (1) any goods, equipment, furnishings, furniture, chattels and
tangible personal property of whatever nature that are located on the Property
and all renewals or replacements of or substitutions for any of the foregoing;
(ii) the rights of Assignor, existing at the time of the execution of the Lease
and Purchase Agreement or thereafter arising, under Permitted Encumbrances; and
(iii) any general intangibles, other permits, licenses, franchises,
certificates, and other rights and privileges related to the Property that
Assignee would have acquired if Assignee had itself acquired the interest of
Assignor in and to the Property instead of Assignor.

Provided, however, excluded from this conveyance and reserved to Assignor are
any rights or privileges of Assignor under the following: (1) the indemnities
set forth in the Lease, whether such rights are presently known or unknown,
including rights of the Assignor to be indemnified

 



--------------------------------------------------------------------------------



 



against environmental claims of third parties as provided in the Lease which may
not presently be known, all of which indemnities will survive the deliver of
this Bill of Sale and Assignment and other documents required by the Purchase
Agreement, (2) provisions in the Lease that establish the right of Assignor to
recover any accrued unpaid rent under the Lease which may be outstanding as of
the date hereof, (3) agreements between Assignor and any of Assignor’s
Affiliates or any Participants, or (4) any other instrument being delivered to
Assignor contemporaneously herewith pursuant to the Purchase Agreement.
     Assignor does for itself and its successors covenant and agree to warrant
and defend the title to the property assigned herein against the just and lawful
claims and demands of any person claiming under or through a Lien Removable by
Assignor, but not otherwise.
     Assignee hereby assumes and agrees to keep, perform and fulfill Assignor’s
obligations, if any, relating to any permits or contracts (including the Lease),
under which Assignor has rights being assigned herein.
[Signature pages follow.]
 
Exhibit D to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 2

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee have signed this Bill of Sale and
Assignment to be effective as of ______________, 20___.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:           Lloyd G. Cox, Managing Director             

         
STATE OF _____________

COUNTY OF ___________
  )
)
)  
SS

On _________, 20___, before me _____________________________________________, a
Notary Public in and for the County and State aforesaid, personally appeared
___________________________________________________, who is personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity and that by his/her
signature on such instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
WITNESS, my hand and official seal.
                                                                
 
Exhibit D to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 3

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages to Bill of Sale and Assignment dated to be
effective as of _____________, 20__.]
[LRC or the Applicable Purchaser]

                By:           Name:           Title:          

         
STATE OF _____________

COUNTY OF ___________
  )
)
)  
SS

On _________________, 20___, before me
_____________________________________________, a Notary Public in and for the
County and State aforesaid, personally appeared
_____________________________________________, who is personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
WITNESS, my hand and official seal.
                                                                
 
Exhibit D to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 4

 



--------------------------------------------------------------------------------



 



Exhibit E
ACKNOWLEDGMENT OF DISCLAIMER
OF REPRESENTATIONS AND WARRANTIES
     THIS ACKNOWLEDGMENT OF DISCLAIMER OF REPRESENTATIONS AND WARRANTIES (this
“Certificate”) is made as of _____________________________, _____, by [LRC or
the Applicable Purchaser], a _______________ (“Assignee”).
     Contemporaneously with the execution of this Certificate, BNP Paribas
Leasing Corporation (“Assignor”), a Delaware corporation, is executing and
delivering to Assignee (1) a Deed With Limited Title Warranties, and (2) a Bill
of Sale and Assignment (the foregoing documents and any other documents to be
executed in connection therewith are herein called the “Conveyancing Documents”
and any of the properties, rights or other matters assigned, transferred or
conveyed pursuant thereto are herein collectively called the “Subject
Property”).
     Notwithstanding any provision contained in the Conveyancing Documents to
the contrary, Assignee acknowledges that Assignor makes no representations or
warranties of any nature or kind, whether statutory, express or implied, with
respect to environmental matters or the physical condition of the Subject
Property, and Assignee, by acceptance of the Conveyancing Documents, accepts the
Subject Property “AS IS,” “WHERE IS,” “WITH ALL FAULTS” and without any such
representation or warranty by Grantor as to environmental matters, the physical
condition of the Subject Property, compliance with subdivision or platting
requirements or construction of any improvements. Without limiting the
generality of the foregoing, Assignee hereby further acknowledges and agrees
that warranties of merchantability and fitness for a particular purpose are
excluded from the transaction contemplated by the Conveyancing Documents, as are
any warranties arising from a course of dealing or usage of trade. Assignee
hereby assumes all risk and liability (and agrees that Assignor will not be
liable for any special, direct, indirect, consequential, or other damages)
resulting or arising from or relating to the ownership, use, condition,
location, maintenance, repair, or operation of the Subject Property, except for
damages proximately caused by (and attributed by any applicable principles of
comparative fault to) the Established Misconduct of Assignor. As used in the
preceding sentence, “Established Misconduct” is intended to have, and be limited
to, the meaning given to it in the Common Definitions and Provisions Agreement
(Fremont/Building #1) incorporated by reference into the Agreement Regarding
Purchase and Remarketing Options dated as of December 21, 2007 between Assignor
and Lam Research Corporation, pursuant to which Agreement Assignor is delivering
the Conveyancing Documents.
     The provisions of this Certificate will be binding on Assignee, its
successors and assigns and any other party claiming through Assignee. Assignee
hereby acknowledges that Assignor is entitled to rely and is relying on this
Certificate.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee have signed this Acknowledgment of
Disclaimer to be effective as of _____________, 20___.
[LRC or the Applicable Purchaser]

                By:           Name:           Title:          

         
STATE OF _____________

COUNTY OF ___________
  )
)
)  
SS

On ___________, 20___, before me _________________________________, a Notary
Public in and for the County and State aforesaid, personally appeared
_______________________________________, who is personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
WITNESS, my hand and official seal.
                                                                    
 
Exhibit E to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit F
SECRETARY’S CERTIFICATE
     The undersigned, [Secretary or Assistant Secretary] of BNP Paribas Leasing
Corporation (“BNPPLC”), a Delaware corporation, hereby certifies as follows:
     1. That he is the duly, elected, qualified and acting Secretary [or
Assistant Secretary] of the Corporation and has custody of the corporate
records, minutes and corporate seal.
     2. That the following named persons have been properly designated, elected
and assigned to the office in BNPPLC as indicated below; that such persons hold
such office at this time and that the specimen signature appearing beside the
name of such officer is his or her true and correct signature.
[The following blanks must be completed with the names and signatures of the
officers who will be signing the Sale Closing Documents on behalf of BNPPLC.]

          Name   Title   Signature                        

     3. That the resolutions attached hereto and made a part hereof were duly
adopted by the Board of Directors of BNPPLC in accordance with BNPPLC’s Articles
of Incorporation and Bylaws. Such resolutions have not been amended, modified or
rescinded and remain in full force and effect.
     IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of
the Corporation on this             , day of
                                        , 20   .
[signature and title]

 



--------------------------------------------------------------------------------



 



CORPORATE RESOLUTIONS OF
BNP PARIBAS LEASING CORPORATION
[DRAFTING NOTE: INSERT HERE COPIES OF RESOLUTIONS ADOPTED BY THE BOARD OF
DIRECTORS OF BNPPLC SUFFICIENT TO AUTHORIZE THE DELIVERY OF SALE CLOSING
DOCUMENTS. SUCH RESOLUTIONS MAY BE AS FOLLOWS:
     WHEREAS, pursuant to that certain Agreement Regarding Purchase and
Remarketing Options (Fremont/Building #1) (herein called the “Purchase
Agreement”) dated as of December 21, 2007, by and between BNP Paribas Leasing
Corporation (“BNPPLC”) and Lam Research Corporation (“LRC”) , BNPPLC agreed to
sell and Purchaser agreed to purchase or cause the Applicable Purchaser (as
defined in the Purchase Agreement) to purchase the Corporation’s interest in the
property (the “Property”) located in _________, California, more particularly
described therein.
     NOW THEREFORE, BE IT RESOLVED, that the Board of Directors of BNPPLC, in
its best business judgment, deems it in the best interest of BNPPLC and its
shareholders that BNPPLC convey the Property to LRC or the Applicable Purchaser
pursuant to and in accordance with the terms of the Purchase Agreement.
     RESOLVED FURTHER, that the proper officers of BNPPLC, and each of them, are
hereby authorized and directed in the name and on behalf of BNPPLC to cause
BNPPLC to fulfill its obligations under the Purchase Agreement.
     RESOLVED FURTHER, that the proper officers of BNPPLC, and each of them, are
hereby authorized and directed to take or cause to be taken any and all actions
and to prepare or cause to be prepared and to execute and deliver any and all
deeds, assignments and other documents, instruments and agreements that are
necessary, advisable or appropriate, in such officer’s sole and absolute
discretion, to carry out the intent and to accomplish the purposes of the
foregoing resolutions. ]
 
Exhibit F to Agreement Regarding Purchase and Remarketing
Options (Fremont/Building #1) — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit G
CERTIFICATION OF NON-FOREIGN STATUS
     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. Sections 18805, 18815 and 26131 of the California Revenue and Taxation
Code, as amended, provide that a transferee of a California real property
interest must withhold income tax if the transferor is a nonresident seller.
     To inform [LRC or the Applicable Purchaser] (“Transferee”) that withholding
of tax is not required upon the disposition of a California real property
interest by BNP PARIBAS LEASING CORPORATION (“Transferor”), a Delaware
corporation, the undersigned hereby certifies the following on behalf of
Transferor:
1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2. Transferor is not a disregarded entity (as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations);
3. Transferor’s U.S. employer identification number is 75-2252918; and
4. Transferor’s office address is:
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Transferor understands that this Certification of Non-Foreign Status may be
disclosed to the Internal Revenue Service by Transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this Certification of
Non-Foreign Status and to the best of my knowledge and belief it is true,
correct and complete, and I further declare that I have authority to sign this
document on behalf of the Transferor.
     Dated: _______________, 20___.

                        Lloyd G. Cox, Managing Director of Transferor           

 